Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/21/2022 has been entered. Claims 4, 9, 11, 14 and 20 have been amended.  Claims 1-20 are pending in this application.

Regarding the drawing objection, the amendments to drawings have been fully considered and persuasive. The objection has been withdrawn.

Response to Argument
Regarding the rejection of claims 11-15 under 35 U.S.C 112(b), the amendment to claim 11 has been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Kfir et al. (U.S Pat No. 2017/0195462 A1, referred to as Kfir), and Abdel-Khalik (U.S Pat No. 2019/0377311 A1, referred to as Abdel-Khalik).
Kfir discloses a network apparatus comprising: a packet payload compressor (PPC) operable to: receive a packet copied from a network, the packet comprising a source, destination, and a payload; extract a value of a field comprised in the payload; provide a computed value of the field based on the source and destination of the packet; compare the extracted value and the computed value; and compress the field if the extracted value is the same as the computed value, and a traffic shaper operable to transmit a compressed packet comprising the compressed field.

Abdel-Khalik discloses a system architecture encoded on a non-transitory computer readable medium, the system architecture includes a first protocol. The first protocol is configured to receive a plurality of outputs from an ICS used in controlling an industrial system. The first protocol is configured to receive a plurality of inputs from a physical module. The physical module includes at least one of a component, a sensor, or the ICS. Additionally, the system architecture includes a second protocol, wherein the second protocol is configured to validate the plurality of inputs from the first protocol.

However, regarding claims 1 and 11, the prior art of Kfir and Abdel-Khalik when taken in the context of the claim as a whole do not disclose nor suggest, “determining whether it is necessary to monitor the industrial control system in an active probe manner according to characteristics of industrial devices  in the industrial control system  in the first network traffic; and upon  determining that it is necessary to monitor the industrial control system  in an active probe manner,  determining a target industrial device  according to the characteristics of the industrial devices  in the industrial control system  in the first network traffic, sending third network traffic  to the  target industrial device determined, and obtaining second network traffic  sent by the target industrial device  in response to the third network traffic.”.

Regarding claim 6, the prior art of Kfir and Abdel-Khalik when taken in the context of the claim as a whole do not disclose nor suggest, “determine whether it is necessary to monitor the industrial control system in an active probe manner according to characteristics of industrial devices in the industrial control system in the first network traffic ; and upon determining that it is necessary to monitor the industrial control system in an active probe manner, determine a target industrial device according to the characteristics of the industrial devices in the industrial control system in the first network traffic,  send third network traffic to the target industrial device determined through the second interface, and - obtain, through the second interface, second network traffic sent by the target industrial device in response to the third network traffic.”.

Claims 1-5 and 16-18 depends on claim 1, claims 7-10 and 19-20 depend on claim 6 and claims 12-15 depend on claim 11 and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435